UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-06718 Dreyfus Investment Grade Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 07/31 Date of reporting period: 01/31/17 FORM N-CSR Item 1. Reports to Stockholders. 2 Dreyfus Inflation Adjusted Securities Fund SEMIANNUAL REPORT January 31, 2017 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager(s) only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents T H E F U N D A Letter from the CEO of Dreyfus 2 Discussion of Fund Performance 3 Understanding Your Fund’s Expenses 5 Comparing Your Fund’s Expenses With Those of Other Funds 5 Statement of Investments 6 Statement of Assets and Liabilities 8 Statement of Operations 9 Statement of Changes in Net Assets 10 Financial Highlights 12 Notes to Financial Statements 15 F O R M O R E I N F O R M AT I O N Back Cover Dreyfus Inflation Adjusted Securities Fund The Fund A LETTER FROM THE CEO OF DREYFUS Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Inflation Adjusted Securities Fund, covering the six-month period from August 1, 2016 through January 31, 2017. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Stocks advanced but bonds lost a degree of value over the reporting period amid heightened market volatility stemming from various economic and political developments. Stocks and corporate-backed bonds generally rallied over the summer of 2016 in response to stabilizing commodity prices, improving global economic data, and better-than-expected corporate earnings. Meanwhile, U.S. government securities began to give back previous gains in anticipation of higher inflation and short-term interest-rate hikes from U.S. monetary policymakers. Stock prices moderated in the weeks before U.S. elections, but equity markets subsequently rallied to new highs as investors revised their expectations for U.S. fiscal and tax policies. In the bond market, yields surged higher and prices fell after the election, while corporate-backed bonds fared especially well in anticipation of a more business-friendly political climate. The start of a new presidential administration and ongoing global economic headwinds suggest that volatility may persist in the financial markets. Some asset classes and industry groups seem likely to benefit from a changing economic and geopolitical landscape, while others probably will face challenges. Consequently, selectivity seems likely to be an important determinant of investment success in the months ahead. As always, we encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, Mark D. Santero Chief Executive Officer The Dreyfus Corporation February 15, 2017 2 DISCUSSION OF FUND PERFORMANCE For the period of August 1, 2016 through January 31, 2017, as provided by Robert Bayston, CFA, David Horsfall, CFA, and Nate Pearson, CFA, Portfolio Managers Market and Fund Performance Overview For the six-month period ended January 31, 2017, Dreyfus Inflation Adjusted Securities Fund’s Class I shares produced a total return of -0.65%, Investor shares returned -0.77%, and Class Y shares returned -0.62%. 1 In comparison, the fund’s benchmark, the Bloomberg Barclays U.S. TIPS 1-10 Year Index (the “Index”), produced a -0.49% total return for the same period. 2 Treasury Inflation Protected Securities (“TIPS”) lost a modest degree of value over the reporting period, particularly in the weeks following U.S. elections in November when investors revised upward their expectations for economic growth, inflation, and interest rates. The fund lagged its Index, in part due to mild shortfalls in our asset allocation strategy. As of August 24, 2016, the fund’s benchmark index, the Barclays U.S. TIPS 1-10 Year Index, was renamed the Bloomberg Barclays U.S. TIPS 1-10 Year Index. The Fund’s Investment Approach The fund seeks returns that exceed the rate of inflation. To pursue its goal, the fund normally invests at least 80% of its net assets, plus any borrowings for investment purposes, in inflation-indexed securities, which are fixed income securities designed to protect investors from a loss of value due to inflation by periodically adjusting their principal and/or coupon according to the rate of inflation. The fund invests primarily in high-quality, U.S. dollar-denominated, inflation-indexed securities. To a limited extent, the fund may invest in foreign currency-denominated, inflation-protected securities and other fixed income securities not adjusted for inflation, which are rated investment grade or the unrated equivalent determined by Dreyfus. These other securities may include U.S. government bonds and notes, corporate bonds, mortgage-related securities, and asset-backed securities. The fund seeks to keep its average effective duration between two and 10 years, and the fund may invest in securities of any maturity without restriction. Political Factors Drove Market Performance In the wake of a sustained rally among U.S. government securities over the spring and early summer of 2016, U.S. Treasury securities generally gave back a portion of their previous gains during the reporting period in response to changing economic and political expectations. At the start of the reporting period, encouraging global economic data and better-than-expected corporate profits helped boost investors’ risk appetites, driving prices of riskier assets higher and prices of traditional safe havens lower. In addition, investors began to anticipate that the Federal Reserve Board (the “Fed”) would raise short-term interest rates, as indeed it did in December 2016. The rate hike sent the overnight federal funds rate higher by 25 basis points to between 0.50% and 0.75%. Yields of U.S. Treasury securities climbed, and prices fell relatively sharply in the weeks after the U.S. election in November, when investors began to anticipate changes in U.S. fiscal, tax, and regulatory policies under a new presidential administration. Investors generally viewed the new administration’s business-friendly proposals as likely to increase economic growth and inflation, which historically have been considered negative influences on high-quality bonds. The rise of U.S. Treasury securities yields slowed in December 2016 and reversed moderately in January 2017 when investors recognized that policy changes would take some time and political capital to implement. The inflation-adjustment features built into TIPS enabled them to fare significantly better than nominal U.S. Treasury securities in this changing environment. 3 DISCUSSION OF FUND PERFORMANCE (continued) Fund Strategies Produced Mixed Results The fund’s performance compared to the Index was mildly dampened by our asset allocation strategy. Other strategies contributed more positively to relative results. Our security selection strategy benefited from a focus on attractively valued TIPS that gained value as inflation expectations increased. These securities also responded favorably to seasonal factors. Our interest rate strategies helped support relative performance, as a “barbelled” emphasis on TIPS with 5-year and 20-year maturities enabled the fund to benefit from narrowing yield differences along the market’s maturity spectrum. We generally maintained the fund’s average duration in a range between slightly shorter-than-average and market-neutral, a position that had little material impact on relative results. Rising Interest Rates Expected As of the reporting period’s end, we have remained optimistic about the prospects for TIPS. Inflation expectations remain relatively high, and valuations have stayed attractive, which suggests to us that TIPS may continue to outperform nominal Treasuries. However, U.S. government securities generally remain vulnerable to rising short-term interest rates from the Fed and potentially higher long-term interest rates if inflationary pressures and economic growth increase as expected. Therefore, we have continued to favor TIPS over nominal Treasuries, and we have maintained the fund’s market-neutral to slightly shorter-than-average duration posture. February 15, 2017 Bonds are subject generally to interest rate, credit, liquidity, and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. Interest payments on inflation-protected bonds will vary as the bond’s principal value is periodically adjusted based on the rate of inflation. If the index measuring inflation falls, the interest payable on these securities will be reduced. Any increase in the principal amount of an inflation-protected bond (which follows a rise in the relevant inflation index) will be considered taxable ordinary income, even though investors do not receive their principal until maturity. During periods of rising interest rates and flat or declining inflation rates, inflation-protected bonds can underperform. Inflation-protected bonds issued by corporations generally do not guarantee repayment of principal. Investing internationally involves special risks, including changes in currency exchange rates, political, economic, and social instability, a lack of comprehensive company information, differing auditing and legal standards, and less market liquidity. Investments in foreign currencies are subject to the risk that those currencies will decline in relative value to the U.S. dollar, or, in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. Each of these risks could increase the fund’s volatility. The fund may use derivative instruments, such as options, futures, options on futures, forward contracts, swaps (including credit default swaps on corporate bonds and asset-backed securities), options on swaps, and other credit derivatives. A small investment in derivatives could have a potentially large impact on the fund’s performance. The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price, yield, and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 Source: Lipper Inc. —The Bloomberg Barclays U.S. TIPS 1-10 Year Index is a rules-based, market value-weighted index that tracks inflation-protected securities issued by the U.S. Treasury with 1 to 10 years of remaining maturity. It is a component (subset) of the Bloomberg Barclays U.S. TIPS Index. Investors cannot invest directly in any index. 4 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Inflation Adjusted Securities Fund from August 1, 2016 to January 31, 2017. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended January 31, 2017 Class I Investor Shares Class Y Expenses paid per $1,000 † $ $ $ Ending value (after expenses) $ $ $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended January 31, 2017 Class I Investor Shares Class Y Expenses paid per $1,000 † $ $ $ Ending value (after expenses) $ $ $ † Expenses are equal to the fund’s annualized expense ratio of .55% for Class I, .79% for Investor Shares and .47% for Class Y, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 5 STATEMENT OF INVESTMENTS January 31, 2017 (Unaudited) Bonds and Notes - 99.5% Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) U.S. Government Securities - 99.5% U.S. Treasury Inflation Protected Securities, Bonds 2.38 1/15/25 12,900,735 a,b 14,964,879 U.S. Treasury Inflation Protected Securities, Bonds 2.00 1/15/26 4,626,956 a 5,276,548 U.S. Treasury Inflation Protected Securities, Notes 0.13 4/15/18 7,575,308 a 7,678,257 U.S. Treasury Inflation Protected Securities, Notes 0.13 4/15/19 8,534,130 a 8,697,158 U.S. Treasury Inflation Protected Securities, Notes 0.13 4/15/20 13,254,545 a 13,503,518 U.S. Treasury Inflation Protected Securities, Notes 1.25 7/15/20 11,537,869 a 12,281,981 U.S. Treasury Inflation Protected Securities, Notes 0.13 4/15/21 5,983,041 a 6,071,207 U.S. Treasury Inflation Protected Securities, Notes 0.63 7/15/21 3,260,921 a 3,401,072 U.S. Treasury Inflation Protected Securities, Notes 0.13 1/15/22 9,240,443 a 9,362,352 U.S. Treasury Inflation Protected Securities, Notes 0.13 7/15/22 2,828,618 a 2,869,373 U.S. Treasury Inflation Protected Securities, Notes 0.13 1/15/23 8,051,736 a 8,081,511 U.S. Treasury Inflation Protected Securities, Notes 0.38 7/15/23 7,669,798 a 7,830,051 U.S. Treasury Inflation Protected Securities, Notes 0.63 1/15/24 13,178,638 a 13,564,746 U.S. Treasury Inflation Protected Securities, Notes 0.13 7/15/24 8,879,215 a 8,834,135 U.S. Treasury Inflation Protected Securities, Notes 0.38 7/15/25 2,493,610 a 2,508,482 U.S. Treasury Inflation Protected Securities, Notes 0.63 1/15/26 10,031,025 a 10,237,102 Total Bonds and Notes (cost $134,038,382) Other Investment - 1.4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $1,956,907) 1,956,907 c Total Investments (cost $135,995,289) 100.9% Liabilities, Less Cash and Receivables (0.9%) Net Assets 100.0% a Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. b Security, or portion thereof, on loan. At January 31, 2017, the value of the fund’s securities on loan was $12,061,024 and the value of the collateral held by the fund was $12,287,480, consisting of U.S. Government & Agency securities. c Investment in affiliated money market mutual fund. 6 Portfolio Summary (Unaudited) † Value (%) U.S. Government & Agencies 99.5 Money Market Investment 1.4 † Based on net assets. See notes to financial statements. 7 STATEMENT OF ASSETS AND LIABILITIES January 31, 2017 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $12,061,024)—Note 1(b): Unaffiliated issuers 134,038,382 135,162,372 Affiliated issuers 1,956,907 1,956,907 Cash 45,195 Receivable for investment securities sold 4,235,022 Dividends, interest and securities lending income receivable 50,935 Receivable for shares of Common Stock subscribed 42,197 Prepaid expenses 26,259 141,518,887 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 57,798 Payable for investment securities purchased 5,276,907 Payable for shares of Common Stock redeemed 253,910 Accrued expenses 81,063 5,669,678 Net Assets ($) 135,849,209 Composition of Net Assets ($): Paid-in capital 150,747,775 Accumulated distributions in excess of investment income—net (188,860) Accumulated net realized gain (loss) on investments (15,833,696) Accumulated net unrealized appreciation (depreciation) on investments 1,123,990 Net Assets ($) 135,849,209 Net Asset Value Per Share Class I Investor Shares Class Y Net Assets ($) 19,314,207 17,291,736 99,243,266 Shares Outstanding 1,525,670 1,369,945 7,831,247 Net Asset Value Per Share ($) See notes to financial statements. 8 STATEMENT OF OPERATIONS Six Months Ended January 31, 2017 (Unaudited) Investment Income ($): Income: Interest 825,265 Dividends from affiliated issuers 904 Income from securities lending—Note 1(b) 4,408 Total Income 830,577 Expenses: Management fee—Note 3(a) 200,375 Shareholder servicing costs—Note 3(b) 38,609 Professional fees 31,099 Directors’ fees and expenses—Note 3(c) 25,922 Registration fees 24,528 Prospectus and shareholders’ reports 9,134 Custodian fees—Note 3(b) 7,245 Loan commitment fees—Note 2 1,145 Miscellaneous 11,925 Total Expenses 349,982 Less—reduction in fees due to earnings credits—Note 3(b) (100) Net Expenses 349,882 Investment Income—Net 480,695 Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 47,026 Net unrealized appreciation (depreciation) on investments (1,293,924) Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. 9 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended January 31, 2017 (Unaudited) Year Ended July 31, 2016 Operations ($): Investment income—net 480,695 1,281,023 Net realized gain (loss) on investments 47,026 (4,253,856) Net unrealized appreciation (depreciation) on investments (1,293,924) 6,917,554 Net Increase (Decrease) in Net Assets Resulting from Operations 3,944,721 Distributions to Shareholders from ($): Investment income—net: Class I (152,503) (99,864) Investor Shares (131,032) (103,794) Class Y (838,300) (679,906) Total Distributions Capital Stock Transactions ($): Net proceeds from shares sold: Class I 4,587,966 7,652,011 Investor Shares 666,169 2,202,821 Class Y 16,328,596 12,472,469 Distributions reinvested: Class I 142,425 81,791 Investor Shares 124,855 100,424 Class Y 127,383 113,553 Cost of shares redeemed: Class I (2,751,842) (10,610,085) Investor Shares (2,570,862) (4,902,475) Class Y (11,460,994) (59,658,859) Increase (Decrease) in Net Assets from Capital Stock Transactions 5,193,696 Total Increase (Decrease) in Net Assets 3,305,658 Net Assets ($): Beginning of Period 132,543,551 182,030,744 End of Period 135,849,209 132,543,551 Undistributed (distributions in excess of) investment income—net (188,860) 452,280 10 Six Months Ended January 31, 2017 (Unaudited) Year Ended July 31, 2016 Capital Share Transactions (Shares): Class I a Shares sold 361,640 609,204 Shares issued for distributions reinvested 11,270 6,511 Shares redeemed (216,770) (852,581) Net Increase (Decrease) in Shares Outstanding 156,140 Investor Shares Shares sold 52,715 176,121 Shares issued for distributions reinvested 9,899 8,019 Shares redeemed (202,702) (393,433) Net Increase (Decrease) in Shares Outstanding Class Y a Shares sold 1,290,373 1,001,808 Shares issued for distributions reinvested 10,073 9,078 Shares redeemed (904,349) (4,801,016) Net Increase (Decrease) in Shares Outstanding 396,097 a During the period ended January 31, 2017, 70,191 Class Y shares representing $894,136 were exchanged for 70,249 Class I shares and during the period ended July 31, 2016, 66,199 Class Y shares representing $840,988 were exchanged for 67,147 Class I shares. See notes to financial statements. 11 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These figures have been derived from the fund’s financial statements. Six Months Ended January 31, 2017 Year Ended July 31, Class I Shares (Unaudited) 2016 2015 2014 2013 a 2012 Per Share Data ($): Net asset value, beginning of period 12.85 12.51 12.89 12.80 14.42 13.68 Investment Operations: Investment income—net b .04 .10 .01 .28 .26 .34 Net realized and unrealized gain (loss) on investments (.12) .31 (.30) .07 (1.07) .89 Total from Investment Operations (.08) .41 (.29) .35 (.81) 1.23 Distributions: Dividends from investment income-net (.11) (.07) (.09) (.26) (.28) (.37) Dividends from net realized gain on investments - (.53) (.12) Total Distributions (.11) (.07) (.09) (.26) (.81) (.49) Net asset value, end of period 12.66 12.85 12.51 12.89 12.80 14.42 Total Return (%) (.65) c 3.27 (2.24) 2.76 (6.01) 9.16 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .55 d .54 .52 .40 .37 .37 Ratio of net expenses to average net assets .55 d .54 .52 .40 .37 .37 Ratio of net investment income to average net assets .69 d .80 .05 2.23 1.85 2.45 Portfolio Turnover Rate 14.45 c 59.68 53.54 74.65 131.32 97.40 Net Assets, end of period ($ x 1,000) 19,314 17,594 20,099 33,537 305,695 308,977 a Effective July 1, 2013, the existing Institutional shares were redesignated as Class I shares. b Based on average shares outstanding. c Not annualized. d Annualized. See notes to financial statements. 12 Six Months Ended January 31, 2017 Year Ended July 31, Investor Shares (Unaudited) 2016 2015 2014 2013 2012 Per Share Data ($): Net asset value, beginning of period 12.81 12.50 12.90 12.81 14.42 13.68 Investment Operations: Investment income (loss)—net a .03 .07 (.03) .24 .20 .29 Net realized and unrealized gain (loss) on investments (.13) .30 (.29) .07 (1.05) .89 Total from Investment Operations (.10) .37 (.32) .31 (.85) 1.18 Distributions: Dividends from investment income-net (.09) (.06) (.08) (.22) (.23) (.32) Dividends from net realized gain on investments - (.53) (.12) Total Distributions (.09) (.06) (.08) (.22) (.76) (.44) Net asset value, end of period 12.62 12.81 12.50 12.90 12.81 14.42 Total Return (%) (.77) b 3.00 (2.52) 2.44 (6.26) 8.80 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .79 c .76 .74 .72 .70 .70 Ratio of net expenses to average net assets .79 c .76 .74 .72 .70 .70 Ratio of net investment income (loss) to average net assets .45 c .58 (.25) 1.92 1.40 2.05 Portfolio Turnover Rate 14.45 b 59.68 53.54 74.65 131.32 97.40 Net Assets, end of period ($ x 1,000) 17,292 19,343 21,488 26,864 36,559 63,053 a Based on average shares outstanding. b Not annualized. c Annualized. See notes to financial statements. 13 FINANCIAL HIGHLIGHTS (continued) Six Months Ended January 31, 2017 Year Ended July 31, Class Y Shares (Unaudited) 2016 2015 2014 2013 a Per Share Data ($): Net asset value, beginning of period 12.86 12.51 12.89 12.81 12.76 Investment Operations: Investment income—net b .05 .11 .01 .28 .03 Net realized and unrealized gain (loss) on investments (.13) .31 (.29) .06 .05 Total from Investment Operations (.08) .42 (.28) .34 .08 Distributions: Dividends from investment income-net (.11) (.07) (.10) (.26) (.03) Net asset value, end of period 12.67 12.86 12.51 12.89 12.81 Total Return (%) (.62) c 3.36 (2.19) 2.72 .60 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .47 d .44 .41 .39 .36 d Ratio of net expenses to average net assets .47 d .44 .41 .39 .36 d Ratio of net investment income to average net assets .78 d .90 .11 2.24 2.36 d Portfolio Turnover Rate 14.45 c 59.68 53.54 74.65 131.32 Net Assets, end of period ($ x 1,000) 99,243 95,606 140,443 170,021 1 a From July 1, 2013 (commencement of initial offering) to July 31, 2013. b Based on average shares outstanding. c Not annualized. d Annualized. See notes to financial statements. 14 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Inflation Adjusted Securities Fund (the “fund”) is a separate diversified series of Dreyfus Investment Grade Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering three series, including the fund. The fund’s investment objective is to seek returns that exceed the rate of inflation. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares. The fund is authorized to issue 1.1 billion shares of $.001 par value Common Stock. The fund currently offers three classes of shares: Class I (500 million shares authorized), Investor (500 million shares authorized) and Class Y (100 million shares authorized). Class I and Class Y shares are sold at net asset value per share generally to institutional investors. Investor shares are subject to a Shareholder Services Plan fee. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these 15 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) arrangements is unknown. The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Registered investment companies that are not traded on an exchange are valued at their net asset value and are generally categorized within Level 1 of the fair value hierarchy. Investments in securities, excluding short-term investments (other than U.S. Treasury Bills), are valued each business day by an independent pricing service (the “Service”) approved by the Company’s Board of Directors (the “Board”). Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the 16 judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service is engaged under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of January 31, 2017 in valuing the fund’s investments: Level 1 - Unadjusted Quoted Prices Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs Total Assets($) Investments in Securities: Registered Investment Company 1,956,907 - - U.S. Treasury - 135,162,372 - At January 31, 2017, there were no transfers between levels of the fair value hierarchy. 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus, or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. During the period ended January 31, 2017, The Bank of New York Mellon earned $825 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended January 31, 2017 were as follows: Affiliated Investment Company Value 7/31/2016 ($) Purchases ($) Sales ($) Value 1/31/2017 ($) Net Assets (%) Dreyfus Institutional Preferred Government Plus Money Market Fund † 632,389 15,097,945 13,773,427 1,956,907 1.4 † Formerly Dreyfus Institutional Preferred Plus Money Market Fund. 18 (d) Dividends and distributions to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended January 31, 2017, the fund did not have any liabilities for any uncertain tax positions. The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended January 31, 2017, the fund did not incur any interest or penalties. Each tax year in the three-year period ended July 31, 2016 remains subject to examination by the Internal Revenue Service and state taxing authorities. Under the Regulated Investment Company Modernization Act of 2010, the fund is permitted to carry forward capital losses for an unlimited period. Furthermore, capital loss carryovers retain their character as either short-term or long-term capital losses. The fund has an unused capital loss carryover of $15,001,847 available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to July 31, 2016. The fund has $7,720,773 of short-term capital losses and $7,281,074 of long-term capital losses which can be carried forward for unlimited period The tax character of distributions paid to shareholders during the fiscal year ended July 31, 2016 was as follows: ordinary income $883,564. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in an $810 million unsecured credit facility led by Citibank, N.A. and a $300 million 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 5, 2016, the unsecured credit facility with Citibank, N.A. was $555 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended January 31, 2017, the fund did not borrow under the Facilities. NOTE 3—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .30% of the value of the fund’s average daily net assets and is payable monthly. (b) Under the Shareholder Services Plan, Investor shares pay the Distributor at an annual rate of .25% of the value of its average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended January 31, 2017 , the fund was charged $22,606 pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended January 31, 2017, the fund was charged $3,935 for transfer agency services and $182 for cash management services. These fees are included in Shareholder servicing costs in the 20 Statement of Operations. Cash management fees were partially offset by earnings credits of $100. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended January 31, 2017, the fund was charged $7,245 pursuant to the custody agreement. During the period ended January 31, 2017, the fund was charged $4,876 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $34,288, Shareholder Services Plan fees $3,634, custodian fees $10,400, Chief Compliance Officer fees $8,126 and transfer agency fees $1,350. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities during the period ended January 31, 2017, amounted to $23,239,457 and $19,098,444, respectively. At January 31, 2017, accumulated net unrealized depreciation on investments was $1,123,990, consisting of $1,480,034 gross unrealized appreciation and $356,044 gross unrealized depreciation. At January 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 21 For More Information Dreyfus Inflation Adjusted Securities Fund 200 Park Avenue New York, NY 10166 Manager The Dreyfus Corporation 200 Park Avenue New York, NY 10166 Custodian The Bank of New York Mellon 225 Liberty Street New York, NY 10286 Transfer Agent &
